DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.

Response to Amendment
The amendment filed 03/11/2022 has been entered. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments, filed 03/11/2022, with respect to the rejections of claims 1, 9 and 16 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kataeva et al. (US Pub. 2017/0017879) in view of Gokmen (US Patent 9,646,243) and further in view of Zheng et al. (US Patent 9,847,132).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kataeva et al. (US Pub. 2017/0017879 Applicant provided reference) in view of Gokmen (US Patent 9,646,243 Applicant provided reference) and further in view of Zheng et al. (US Patent 9,847,132).
As per claim 1, Kataeva teaches a method to train a memristive network [paragraph 0012, “a method for training a memristive neuromorphic circuit”] comprising a number of input nodes and a number of output nodes [Fig. 5, paragraphs 0030-0033, “The neural network 10 includes inputs 11, input neurons 12, weights 13, output neurons 14 … The input neurons 12 and the output neurons 14 are sometimes referred to as nodes … the neural network 10 is physically implemented as a memristive neuromorphic circuit”; paragraph 0050, “The memristive neuromorphic circuit 200 includes a plurality of input neurons 212, a plurality of output neurons 214”], comprising: 
applying an input voltage or current to an input node among the number of input nodes [Fig. 2, paragraph 0033, “The memristive neuromorphic circuit 100 includes an input neuron 112 that is connected through a memristive device 113 to an output neuron 114. The input x, and the output y, are voltage signals”; paragraph 0068, “an input voltage is sensed at a first terminal of a particular memristive device”]; 
measuring an output current or voltage at the output node [paragraph 0069, “an error voltage is sensed at a second terminal of the particular memristive device”; paragraph 0052, “y is the actual output of the output neuron 214”]; 
comparing the output current or voltage [paragraph 0052, “y is the actual output of the output neuron 214”] to a target current or voltage [paragraph 0052, “ydesired is the desired output of the output neuron 214”] to determine an error delta [paragraph 0051, “e is the error”; paragraph 0052, “error elast is given by: elast = ᶲ’ (ydesired – y)”]; and 
applying a threshold voltage or current to the output node [paragraph 0071, “a training voltage is applied to the particular memristive device, the training voltage being proportional to a logarithmic value of the desired conductance change”; paragraph 0045,  “ΔG = 0 when applying a voltage below VTH”; paragraph 0065, “training voltage ensure to be above VTH”; paragraph 0102, “For example, given a training voltage V that is between VTH and 2VTH”; paragraph 0073, “the training voltage V is correspondingly split into Vx and Ve … Then, Vx and Ve are applied across the two terminals of the particular memristive device being trained”] for a time period proportional to a magnitude of the error delta [paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].   
transforming the error delta into a second error delta [paragraph 0069, “an error voltage (second error delta) is sensed at a second terminal of the particular memristive device”]; 
paragraph 0079 in the specification of the current Application recites “transforming, for one or more of the output electrodes 14B, the first error deltas of the output electrodes 14B … into second error deltas … a second error delta, which may be a voltage”.
applying the threshold voltage or current to the input node [paragraph 0071, “a training voltage is applied to the particular memristive device”; paragraph 0065, “training voltage ensure to be above VTH”; paragraph 0102, “For example, given a training voltage V that is between VTH and 2VTH”; paragraph 0073, “the training voltage V is correspondingly split into Vx and Ve … Then, Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”] for a second time period proportional to the error delta [paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”; paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied].  
Kataeva does not explicitly teach
grounding an output node among the number of output nodes; 
grounding an input node among the number of input nodes;
applying the threshold voltage or current to the input node for a second time period proportional to the second error delta (emphasis added).  
Gokmen teaches 
applying the threshold voltage or current to the input node for a second time period proportional to the second error delta [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”; Since Kataeva in paragraphs 0038, 0069-0074 and 0101-0102 teaches applying the threshold voltage to the input node for a second time period proportional to the error delta, while Gokmen teaches the time period proportional to the second error delta/voltage error, therefore, the combination of Kataeva and Gokmen read on the claim limitation];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the process of applying the voltage or current to the input node for a time period proportional to a value of the error delta voltage or current of Gokmen. Doing so would help adjusting the weights in the hidden layers so that in the next iteration the output values will be closer to the correct values (Gokmen, Col. 7, lines 51-54).
Kataeva and Gokmen do not teach
grounding an output node among the number of output nodes; 
grounding an input node among the number of input nodes;
Zheng teaches
grounding an output node among the number of output nodes [Figs. 1 and 4, Col. 4, lines 32-56, “memristor may be caused to enter the low resistance state by applying a setting voltage difference of sufficient magnitude across the memristor with a certain polarity, and the respective memristor may be caused to change to the high resistance state by applying a resetting voltage difference of sufficient magnitude across the memristor M with an opposite polarity. The polarities with which the setting/resetting voltage differences may be applied to the memristors M1 and M2 in order to perform setting and resetting are indicated in FIG. 1 by a black band on one end of the symbol for the memristor. In particular, in order to set the memristor M1 or M2 to the low resistance state, the setting voltage difference should be applied across the memristor M1 or M2 such that a lower voltage is applied to the end of the memristor M1 or M2 that has the black band than is applied to the other end of the memristor M1 or M2. Conversely, in order to reset the memristor M1 or M2 to the high resistance state, the resetting voltage difference should be applied across the memristor M1 or M2 such that a higher voltage is applied to the end of the memristor M1 or M2 that has the black band”; claims 1 and 9, “first and second memristors, wherein a first terminal (black band end, for example, input terminal) of the first memristor is connected to a first terminal (black band end, for example, input terminal) of the second memristor via a node … the first memristor and the second memristor are caused to enter the high resistance state by connecting the node to a reset voltage while a second terminal (output terminal) of the first memristor or a second terminal (output terminal) of the second memristor, respectively, is connected to a ground voltage”]; 
grounding an input node among the number of input nodes [Figs. 1 and 4, Col. 4, lines 32-56, “memristor may be caused to enter the low resistance state by applying a setting voltage difference of sufficient magnitude across the memristor with a certain polarity, and the respective memristor may be caused to change to the high resistance state by applying a resetting voltage difference of sufficient magnitude across the memristor M with an opposite polarity. The polarities with which the setting/resetting voltage differences may be applied to the memristors M1 and M2 in order to perform setting and resetting are indicated in FIG. 1 by a black band on one end of the symbol for the memristor. In particular, in order to set the memristor M1 or M2 to the low resistance state, the setting voltage difference should be applied across the memristor M1 or M2 such that a lower voltage is applied to the end of the memristor M1 or M2 that has the black band than is applied to the other end of the memristor M1 or M2. Conversely, in order to reset the memristor M1 or M2 to the high resistance state, the resetting voltage difference should be applied across the memristor M1 or M2 such that a higher voltage is applied to the end of the memristor M1 or M2 that has the black band”; claims 1 and 9, “first and second memristors, wherein a first terminal (black band end, for example, input terminal) of the first memristor is connected to a first terminal (black band end, for example, input terminal) of the second memristor via a node … the first memristor and the second memristor are caused to enter the low resistance state by connecting the node to the ground voltage (grounding the input terminals of the memristors) while the second terminal of the first memristor or the second terminal of the second memristor, respectively, is connected to a set voltage”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the process of grounding an output or input node among the number of output or input nodes of Zheng. Doing so would help setting/resetting the memristors to either the high resistance state or the low resistance state (Zheng, Col. 4, lines 47-56).

As per claim 2, Kataeva, Gokmen and Zheng teach the method of claim 1.
Kataeva further teaches
when the error delta is negative [paragraph 0051, “e is the error”; paragraph 0085, “memristive devices having … negative e”], applying the threshold voltage or current to the output node comprises: 
applying a positive threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a positive voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
applying a negative threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a negative voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].

As per claim 3, Kataeva, Gokmen and Zheng teach the method of claim 1.
Kataeva further teaches
when the error delta is positive [paragraph 0051, “e is the error”; paragraph 0085, “memristive devices having … positive e”], applying the threshold voltage or current to the output node comprises:  29UF# 16612 (222109-1520) 
reversing a polarity of the input voltage or current applied to the input node [paragraph 0085, “SET training voltages are applied to memristive devices having negative x and negative e … RESET training voltages are applied to memristive devices having negative x and positive e (reversing the applied training voltage for the memristive device having positive error e)”, where, paragraph 0068, “an input voltage is sensed at a first terminal of a particular memristive device”]; 
applying a positive threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a positive voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
applying a negative threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a negative voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].

As per claim 4, Kataeva, Gokmen and Zheng teach the method of claim 1.
Kataeva further teaches
the second error delta comprises an error delta voltage or current [paragraph 0069, “an error voltage is sensed at a second terminal of the particular memristive device”]; and 
the method further comprises: 
applying the error delta voltage or current to the output node [paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and Ve to the crossbar circuit 500 in four steps”]; and 
applying the threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”] for the second time period, the second time period being proportional to an absolute value of the error delta [paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0085, “RESET training voltages are applied to memristive devices having negative x and positive e … SET training voltages are applied to memristive devices having positive x and positive e” (training the circuit for the states of positive e (absolute error)); paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”; paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied].  
Kataeva does not explicitly teach
applying the threshold voltage or current to the input node for the second time period, the second time period being proportional to an absolute value of the error delta voltage or current (emphasis added).  
Gokmen teaches 
applying the threshold voltage or current to the input node for the second time period, the second time period being proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”; Since Kataeva in paragraphs 0038, 0069-0074 and 0101-0102 teaches applying the threshold voltage to the input node for a second time period proportional to the error delta, while Gokmen teaches the time period proportional to the second error delta/voltage error, therefore, the combination of Kataeva and Gokmen read on the claim limitation];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the process of applying the threshold voltage or current to the input node for the second time period, the second time period being proportional to an absolute value of the error delta voltage or current of Gokmen. Doing so would help adjusting the weights in the hidden layers so that in the next iteration the output values will be closer to the correct values (Gokmen, Col. 7, lines 51-54).

As per claim 5, Kataeva, Gokmen and Zheng teach the method of claim 4.
Kataeva further teaches
when the input voltage or current applied to the input node was positive [paragraph 0081, “each memristive device sees an overall voltage corresponding to its input and error voltages x and e”; paragraph 0085, “memristive devices having … positive x”], applying the threshold voltage or current to the input node comprises: 
applying a positive threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x; paragraph 0037, “a positive training voltage VRESET is applied”] for the second time period proportional to the absolute value of the error delta [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
applying a negative threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x; paragraph 0037, “a negative training voltage VSET is applied”] for the second time period proportional to the absolute value of the error delta [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x and positive e” (training the circuit for the states of positive e (absolute error))paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].  
Gokmen teaches 
applying a positive threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
applying a negative threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the process of applying the voltage or current to the input node for a time period proportional to a value of the error delta voltage or current of Gokmen. Doing so would help adjusting the weights in the hidden layers so that in the next iteration the output values will be closer to the correct values (Gokmen, Col. 7, lines 51-54).

As per claim 6, Kataeva, Gokmen and Zheng teach the method of claim 4.
Kataeva further teaches
when the input voltage or current applied to the input node was negative [paragraph 0081, “each memristive device sees an overall voltage corresponding to its input and error voltages x and e”; paragraph 0085, “memristive devices having … negative x”], applying the threshold voltage or current to the input node comprises: 
reversing a polarity of the error delta voltage or current applied to the output node [paragraph 0085, “SET training voltages are applied to memristive devices having positive x … RESET training voltages are applied to memristive devices having negative x (reversing the applied training voltage for the memristive device having negative input x)”]; 
applying a positive threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x; paragraph 0037, “a positive training voltage VRESET is applied”] for the second time period proportional to the absolute value of the error delta [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
applying a negative threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x; paragraph 0037, “a negative training voltage VSET is applied”] for the second time period proportional to the absolute value of the error delta [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x and positive e” (training the circuit for the states of positive e (absolute error))paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].  
Gokmen teaches 
applying a positive threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
applying a negative threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the process of applying the voltage or current to the input node for a time period proportional to a value of the error delta voltage or current of Gokmen. Doing so would help adjusting the weights in the hidden layers so that in the next iteration the output values will be closer to the correct values (Gokmen, Col. 7, lines 51-54).

As per claim 16, Kataeva teaches a method to train a memristive network [paragraph 0012, “a method for training a memristive neuromorphic circuit”] comprising a number of input nodes and a number of output nodes [Fig. 5, paragraphs 0030-0033, “The neural network 10 includes inputs 11, input neurons 12, weights 13, output neurons 14 … The input neurons 12 and the output neurons 14 are sometimes referred to as nodes … the neural network 10 is physically implemented as a memristive neuromorphic circuit”; paragraph 0050, “The memristive neuromorphic circuit 200 includes a plurality of input neurons 212, a plurality of output neurons 214”], comprising: 
applying an input voltage to an input node among the number of input nodes [Fig. 2, paragraph 0033, “The memristive neuromorphic circuit 100 includes an input neuron 112 that is connected through a memristive device 113 to an output neuron 114. The input x, and the output y, are voltage signals”; paragraph 0068, “an input voltage is sensed at a first terminal of a particular memristive device”]; 
measuring an output at the output node [paragraph 0069, “an error voltage is sensed at a second terminal of the particular memristive device”; paragraph 0052, “y is the actual output of the output neuron 214”]; 
comparing the output [paragraph 0052, “y is the actual output of the output neuron 214”] to a target [paragraph 0052, “ydesired is the desired output of the output neuron 214”] to determine an error delta [paragraph 0051, “e is the error”; paragraph 0052, “error elast  is given by: elast = ᶲ’ (ydesired – y)”]; and 
applying a threshold voltage to the output node [paragraph 0071, “a training voltage is applied to the particular memristive device, the training voltage being proportional to a logarithmic value of the desired conductance change”; paragraph 0045,  “ΔG = 0 when applying a voltage below VTH”; paragraph 0065, “training voltage ensure to be above VTH”; paragraph 0102, “For example, given a training voltage V that is between VTH and 2VTH”; paragraph 0073, “the training voltage V is correspondingly split into Vx and Ve … Then, Vx and Ve are applied across the two terminals of the particular memristive device being trained”] for a time period proportional to a magnitude of the error delta [paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].   
transforming the error delta into a second error delta [paragraph 0069, “an error voltage (second error delta) is sensed at a second terminal of the particular memristive device”]; 
paragraph 0079 in the specification of the current Application recites “transforming, for one or more of the output electrodes 14B, the first error deltas of the output electrodes 14B … into second error deltas … a second error delta, which may be a voltage”.
applying the threshold voltage to the input node [paragraph 0071, “a training voltage is applied to the particular memristive device”; paragraph 0065, “training voltage ensure to be above VTH”; paragraph 0102, “For example, given a training voltage V that is between VTH and 2VTH”; paragraph 0073, “the training voltage V is correspondingly split into Vx and Ve … Then, Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”] for a second time period proportional to the error delta [paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”; paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied].  
Kataeva does not teach
grounding an output node among the number of output nodes; 
measuring an output current at the output node (emphasis added); 
comparing the output current to a target current to determine an error delta (emphasis added); 
grounding an input node among the number of input nodes;
applying the threshold voltage to the input node for a second time period proportional to the second error delta (emphasis added).  
Gokmen teaches 
measuring an output current at the output node [abstract, “performing forward pass computations via the RPU array by transmitting voltage pulses corresponding to input data to the RPU array, and storing values corresponding to output currents from the RPU arrays as output maps”]; 
comparing the output current to a target current to determine an error delta [Col. 19, lines 29-30, “compares the output to a correct output based on the training data”; Col. 20, lines 1-4, “provides inputs to input neurons and receives the output from output neurons. An error calculation module 1910 compares the outputs from the neurons to training data 1906 to determine an error signal”; abstract, “performing backward pass computations via the RPU array by transmitting voltage pulses corresponding to error of the output maps”]; 
applying the threshold voltage or current to the input node for a second time period proportional to the second error delta [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”; Since Kataeva in paragraphs 0038, 0069-0074 and 0101-0102 teaches applying the threshold voltage to the input node for a second time period proportional to the error delta, while Gokmen teaches the time period proportional to the second error delta/voltage error, therefore, the combination of Kataeva and Gokmen read on the claim limitation];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the process of measuring an output current at the output node, comparing the output current to a target current to determine an error delta, and applying the threshold voltage or current to the input node for a second time period proportional to the second error delta of Gokmen. Doing so would help performing update pass computations via the RPU array by transmitting voltage pulses corresponding to the input data of the convolution layer and the error of the output maps to the RPU array, and to adjust the weights in the hidden layers so that in the next iteration the output values will be closer to the correct values (Gokmen, abstract and Col. 7, lines 51-54). 
Kataeva and Gokmen do not teach
grounding an output node among the number of output nodes; 
grounding an input node among the number of input nodes;
Zheng teaches
grounding an output node among the number of output nodes [Figs. 1 and 4, Col. 4, lines 32-56, “memristor may be caused to enter the low resistance state by applying a setting voltage difference of sufficient magnitude across the memristor with a certain polarity, and the respective memristor may be caused to change to the high resistance state by applying a resetting voltage difference of sufficient magnitude across the memristor M with an opposite polarity. The polarities with which the setting/resetting voltage differences may be applied to the memristors M1 and M2 in order to perform setting and resetting are indicated in FIG. 1 by a black band on one end of the symbol for the memristor. In particular, in order to set the memristor M1 or M2 to the low resistance state, the setting voltage difference should be applied across the memristor M1 or M2 such that a lower voltage is applied to the end of the memristor M1 or M2 that has the black band than is applied to the other end of the memristor M1 or M2. Conversely, in order to reset the memristor M1 or M2 to the high resistance state, the resetting voltage difference should be applied across the memristor M1 or M2 such that a higher voltage is applied to the end of the memristor M1 or M2 that has the black band”; claims 1 and 9, “first and second memristors, wherein a first terminal (black band end, for example, input terminal) of the first memristor is connected to a first terminal (black band end, for example, input terminal) of the second memristor via a node … the first memristor and the second memristor are caused to enter the high resistance state by connecting the node to a reset voltage while a second terminal (output terminal) of the first memristor or a second terminal (output terminal) of the second memristor, respectively, is connected to a ground voltage”]; 
grounding an input node among the number of input nodes [Figs. 1 and 4, Col. 4, lines 32-56, “memristor may be caused to enter the low resistance state by applying a setting voltage difference of sufficient magnitude across the memristor with a certain polarity, and the respective memristor may be caused to change to the high resistance state by applying a resetting voltage difference of sufficient magnitude across the memristor M with an opposite polarity. The polarities with which the setting/resetting voltage differences may be applied to the memristors M1 and M2 in order to perform setting and resetting are indicated in FIG. 1 by a black band on one end of the symbol for the memristor. In particular, in order to set the memristor M1 or M2 to the low resistance state, the setting voltage difference should be applied across the memristor M1 or M2 such that a lower voltage is applied to the end of the memristor M1 or M2 that has the black band than is applied to the other end of the memristor M1 or M2. Conversely, in order to reset the memristor M1 or M2 to the high resistance state, the resetting voltage difference should be applied across the memristor M1 or M2 such that a higher voltage is applied to the end of the memristor M1 or M2 that has the black band”; claims 1 and 9, “first and second memristors, wherein a first terminal (black band end, for example, input terminal) of the first memristor is connected to a first terminal (black band end, for example, input terminal) of the second memristor via a node … the first memristor and the second memristor are caused to enter the low resistance state by connecting the node to the ground voltage (grounding the input terminals of the memristors) while the second terminal of the first memristor or the second terminal of the second memristor, respectively, is connected to a set voltage”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the process of grounding an output or input node among the number of output or input nodes of Zheng. Doing so would help setting/resetting the memristors to either the high resistance state or the low resistance state (Zheng, Col. 4, lines 47-56).

As per claim 17, Kataeva, Gokmen and Zheng teach the method of claim 16.
Kataeva further teaches
when the error delta is negative [paragraph 0051, “e is the error”; paragraph 0085, “memristive devices having … negative e”], applying the threshold voltage to the output node comprises: 
applying a positive threshold voltage to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a positive voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
applying a negative threshold voltage to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a negative voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].

As per claim 18, Kataeva, Gokmen and Zheng teach the method of claim 16.
Kataeva further teaches
when the error delta is positive [paragraph 0051, “e is the error”; paragraph 0085, “memristive devices having … positive e”], applying the threshold voltage to the output node comprises:  29UF# 16612 (222109-1520) 
reversing a polarity of the input voltage applied to the input node [paragraph 0085, “SET training voltages are applied to memristive devices having negative x and negative e … RESET training voltages are applied to memristive devices having negative x and positive e (reversing the applied training voltage for the memristive device having positive error e)”, where, paragraph 0068, “an input voltage is sensed at a first terminal of a particular memristive device”]; 
applying a positive threshold voltage to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a positive voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
applying a negative threshold voltage to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a negative voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].

Claims 7, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kataeva et al. in view of Gokmen in view of Zheng et al. in view of Nguyen et al. (Electrospun nanofibers with a core–shell structure of silicon nanoparticles and carbon nanotubes in carbon for use as lithium-ion battery anodes) and further in view of Beshai (US Pub. 2004/0091264).
As per claim 7, Kataeva, Gokmen and Zheng teach the method of claim 1.
Kataeva further teaches 
the memristive network further comprises:
internal electrodes electrically coupled between the number of input nodes and the number of output nodes [Fig. 8, paragraph 0079, “a three-layer neural network with differential pairs of memristive devices 513 as weights, six input neurons 512 in the input layer, four hidden neurons 516 in the hidden layer, and three output neurons 514 in the output layer”].
Kataeva, Gokmen and Zheng do not teach4
a memristive network of memristive nanofibers; and 
internal electrodes electrically coupled between the number of input nodes and the number of output nodes by memristive shells of the memristive nanofibers (emphasis added).  
Nguyen teaches 
memristive network of memristive nanofibers [Figs 1-4, Fig. 7, page 1, first paragraph, “Core–shell structured nanofibers, consisting of silicon nanoparticles and carbon nanotubes encased in carbon (SCNFs)”; Kataeva teaches in paragraphs 12, 50 a memristive network, while Nguyen teaches a network comprises nanofibers, therefore, the combination of Kataeva and Nguyen read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the network comprising a number of nanofibers of Nguyen. Doing so would help reducing the volume change of Si, and addition of CNTs in the core can improve the electrical conductivity of the anode (Nguyen, page 7, Col. 1, first paragraph).
Kataeva, Gokmen, Zheng and Nguyen do not teach
internal electrodes electrically coupled between the number of input nodes and the number of output nodes by memristive shells of the memristive nanofibers (emphasis added).  
Beshai teaches
internal electrodes electrically coupled between the number of input nodes and the number of output nodes by memristive shells of the memristive nanofibers [Figs. 4-7 and abstract disclose a concept of connecting the nodes within a network using a shell; Kataeva (as modified) teaches a memristive network including input, hidden and output nodes (Kataeva paragraphs 0012, 0050), the memristic network also comprising Core–shell structured nanofibers (Nguyen, Figs 1-4, Fig. 7, page 1, first paragraph), and Beshai teaches the nodes within the network are connected using the shell nodes, therefore, the combination of Kataeva (as modified) and Beshai read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include internal electrodes electrically coupled between the number of input nodes and the number of output nodes by shell nodes of Beshai. Doing so would help controlling a shell node which is in communication with a plurality of edge nodes (Beshai, 0013).

As per claim 15, Kataeva, Nguyen, Gokmen and Zheng teach the memristive network according to claim 9.
Kataeva further teaches 
the memristive network further comprises:
internal electrodes electrically coupled between the number of input nodes and the number of output nodes [Fig. 8, paragraph 0079, “a three-layer neural network with differential pairs of memristive devices 513 as weights, six input neurons 512 in the input layer, four hidden neurons 516 in the hidden layer, and three output neurons 514 in the output layer”].
Kataeva, Gokmen and Zheng do not teach4
a memristive network of memristive nanofibers; and 
internal electrodes electrically coupled between the number of input nodes and the number of output nodes by memristive shells of the memristive nanofibers (emphasis added).  
Nguyen teaches 
memristive network of memristive nanofibers [Figs 1-4, Fig. 7, page 1, first paragraph, “Core–shell structured nanofibers, consisting of silicon nanoparticles and carbon nanotubes encased in carbon (SCNFs)”; Kataeva teaches in paragraphs 12, 50 a memristive network, while Nguyen teaches a network comprises nanofibers, therefore, the combination of Kataeva and Nguyen read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the network comprising a number of nanofibers of Nguyen. Doing so would help reducing the volume change of Si, and addition of CNTs in the core can improve the electrical conductivity of the anode (Nguyen, page 7, Col. 1, first paragraph).
Kataeva, Gokmen, Zheng and Nguyen do not teach
internal electrodes electrically coupled between the number of input nodes and the number of output nodes by memristive shells of the memristive nanofibers (emphasis added).  
Beshai teaches
internal electrodes electrically coupled between the number of input nodes and the number of output nodes by memristive shells of the memristive nanofibers [Figs. 4-7 and abstract disclose a concept of connecting the nodes within a network using a shell; Kataeva (as modified) teaches a memristive network including input, hidden and output nodes (Kataeva paragraphs 0012, 0050), the memristic network also comprising Core–shell structured nanofibers (Nguyen, Figs 1-4, Fig. 7, page 1, first paragraph), and Beshai teaches the nodes within the network are connected using the shell nodes, therefore, the combination of Kataeva (as modified) and Beshai read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include internal electrodes electrically coupled between the number of input nodes and the number of output nodes by shell nodes of Beshai. Doing so would help controlling a shell node which is in communication with a plurality of edge nodes (Beshai, 0013).

As per claim 19, Kataeva, Gokmen and Zheng teach the method of claim 16.
Kataeva further teaches 
the memristive network further comprises:
internal electrodes electrically coupled between the number of input nodes and the number of output nodes [Fig. 8, paragraph 0079, “a three-layer neural network with differential pairs of memristive devices 513 as weights, six input neurons 512 in the input layer, four hidden neurons 516 in the hidden layer, and three output neurons 514 in the output layer”].
Kataeva, Gokmen and Zheng do not teach4
a memristive network of memristive nanofibers; and 
internal electrodes electrically coupled between the number of input nodes and the number of output nodes by memristive shells of the memristive nanofibers (emphasis added).  
Nguyen teaches 
memristive network of memristive nanofibers [Figs 1-4, Fig. 7, page 1, first paragraph, “Core–shell structured nanofibers, consisting of silicon nanoparticles and carbon nanotubes encased in carbon (SCNFs)”; Kataeva teaches in paragraphs 12, 50 a memristive network, while Nguyen teaches a network comprises nanofibers, therefore, the combination of Kataeva and Nguyen read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the network comprising a number of nanofibers of Nguyen. Doing so would help reducing the volume change of Si, and addition of CNTs in the core can improve the electrical conductivity of the anode (Nguyen, page 7, Col. 1, first paragraph).
Kataeva, Gokmen, Zheng and Nguyen do not teach
internal electrodes electrically coupled between the number of input nodes and the number of output nodes by memristive shells of the memristive nanofibers (emphasis added).  
Beshai teaches
internal electrodes electrically coupled between the number of input nodes and the number of output nodes by memristive shells of the memristive nanofibers [Figs. 4-7 and abstract disclose a concept of connecting the nodes within a network using a shell; Kataeva (as modified) teaches a memristive network including input, hidden and output nodes (Kataeva paragraphs 0012, 0050), the memristic network also comprising Core–shell structured nanofibers (Nguyen, Figs 1-4, Fig. 7, page 1, first paragraph), and Beshai teaches the nodes within the network are connected using the shell nodes, therefore, the combination of Kataeva (as modified) and Beshai read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include internal electrodes electrically coupled between the number of input nodes and the number of output nodes by shell nodes of Beshai. Doing so would help controlling a shell node which is in communication with a plurality of edge nodes (Beshai, 0013).

Claims 8-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kataeva et al. in view of Gokmen in view of Zheng et al. and further in view of Nguyen et al. (Electrospun nanofibers with a core–shell structure of silicon nanoparticles and carbon nanotubes in carbon for use as lithium-ion battery anodes).
As per claim 8, Kataeva, Gokmen and Zheng teach the method of claim 1.
Kataeva further teaches 
the method reproduces a backpropagation algorithm for training the memristive network [paragraph 0012, “a method for training a memristive neuromorphic circuit”; paragraph 0050, “The neural network 10 of the present embodiment is preferably trained by backpropagation training”].  
Kataeva, Gokmen and Zheng do not teach
 memristive network of memristive nanofibers.  
Nguyen teaches 
memristive network of memristive nanofibers [Figs 1-4, Fig. 7, page 1, first paragraph, “Core–shell structured nanofibers, consisting of silicon nanoparticles and carbon nanotubes encased in carbon (SCNFs)”; Kataeva teaches in paragraphs 12, 50 a memristive network, while Nguyen teaches a network comprises nanofibers, therefore, the combination of Kataeva and Nguyen read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the network comprising a number of nanofibers of Nguyen. Doing so would help reducing the volume change of Si, and addition of CNTs in the core can improve the electrical conductivity of the anode (Nguyen, page 7, Col. 1, first paragraph).

As per claim 9, Kataeva teaches a memristive network [paragraph 0012, “a memristive neuromorphic circuit”], comprising: 
the number of electrodes comprise a number of input nodes and a number of output nodes [Fig. 5, paragraphs 0030-0033, “The neural network 10 includes inputs 11, input neurons 12, weights 13, output neurons 14 … The input neurons 12 and the output neurons 14 are sometimes referred to as nodes … the neural network 10 is physically implemented as a memristive neuromorphic circuit”; paragraph 0050, “The memristive neuromorphic circuit 200 includes a plurality of input neurons 212, a plurality of output neurons 214”];
a training processor [paragraph 0013, “The memristive neuromorphic circuit includes a memristive device … and a controller including a processor”] configured to: 
apply an input voltage or current to an input node among the number of input nodes [Fig. 2, paragraph 0033, “The memristive neuromorphic circuit 100 includes an input neuron 112 that is connected through a memristive device 113 to an output neuron 114. The input x, and the output y, are voltage signals”; paragraph 0068, “an input voltage is sensed at a first terminal of a particular memristive device”]; 
measure an output current or voltage at the output node [paragraph 0069, “an error voltage is sensed at a second terminal of the particular memristive device”; paragraph 0052, “y is the actual output of the output neuron 214”]; 
compare the output current or voltage [paragraph 0052, “y is the actual output of the output neuron 214”] to a target current or voltage [paragraph 0052, “ydesired is the desired output of the output neuron 214”] to determine an error delta [paragraph 0051, “e is the error”; paragraph 0052, “error elast  is given by: elast = ᶲ’ (ydesired – y)”]; and 
apply a threshold voltage or current to the output node [paragraph 0071, “a training voltage is applied to the particular memristive device, the training voltage being proportional to a logarithmic value of the desired conductance change”; paragraph 0045,  “ΔG = 0 when applying a voltage below VTH”; paragraph 0065, “training voltage ensure to be above VTH”; paragraph 0102, “For example, given a training voltage V that is between VTH and 2VTH”; paragraph 0073, “the training voltage V is correspondingly split into Vx and Ve … Then, Vx and Ve are applied across the two terminals of the particular memristive device being trained”] for a time period proportional to a magnitude of the error delta [paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].   
transforming the error delta into a second error delta [paragraph 0069, “an error voltage (second error delta) is sensed at a second terminal of the particular memristive device”]; 
paragraph 0079 in the specification of the current Application recites “transforming, for one or more of the output electrodes 14B, the first error deltas of the output electrodes 14B … into second error deltas … a second error delta, which may be a voltage”.
applying the threshold voltage or current to the input node [paragraph 0071, “a training voltage is applied to the particular memristive device”; paragraph 0065, “training voltage ensure to be above VTH”; paragraph 0102, “For example, given a training voltage V that is between VTH and 2VTH”; paragraph 0073, “the training voltage V is correspondingly split into Vx and Ve … Then, Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”] for a second time period proportional to the error delta [paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”; paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied].  
Kataeva does not teach
a number of nanofibers, wherein each nanofiber comprises a metallic core and a memristive shell; 
a number of electrodes deposited upon the nanofibers; 
ground an output node among the number of output nodes; 
ground an input node among the number of input nodes; and 
apply the threshold voltage or current to the input node for a second time period proportional to the second error delta (emphasis added).  
Nguyen teaches
a number of nanofibers, wherein each nanofiber comprises a metallic core and a memristive shell [Figs 2-4, Fig. 7, page 1, first paragraph, “Core–shell structured nanofibers, consisting of silicon nanoparticles and carbon nanotubes encased in carbon (SCNFs)”]; 
a number of electrodes deposited upon the nanofibers [page 1, first paragraph, “Core–shell structured nanofibers, consisting of silicon nanoparticles and carbon nanotubes encased in carbon (SCNFs), were fabricated for use as an anode material in lithium-ion batteries (LIBs)”; Fig. 1 depicts the structure and operation of a SCNF; page 2, 2nd column, “The working electrodes were prepared as follows: First, SCNFs with different amounts of CNTs in their core were mixed”; page 4, 2nd column, “Fig. 5(b) shows the cycle performance of these electrodes at 1C … the core–shell structured electrodes with SNFs, and SCNFs with 0.5 and 1 wt% CNTs”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the network comprises a number of nanofibers, wherein each nanofiber comprises a metallic core and a memristive shell of Nguyen into the method for training the memristive neuromorphic circuit of Kataeva. Doing so would help reducing the volume change of Si, and addition of CNTs in the core can improve the electrical conductivity of the anode (Nguyen, page 7, Col. 1, first paragraph).
Kataeva and Nguyen do not teach
ground an output node among the number of output nodes; 
ground an input node among the number of input nodes; and 
apply the threshold voltage or current to the input node for a second time period proportional to the second error delta (emphasis added).  
Gokmen teaches 
applying the threshold voltage or current to the input node for a second time period proportional to the second error delta [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”; Since Kataeva in paragraphs 0038, 0069-0074 and 0101-0102 teaches applying the threshold voltage to the input node for a second time period proportional to the error delta, while Gokmen teaches the time period proportional to the second error delta/voltage error, therefore, the combination of Kataeva and Gokmen read on the claim limitation];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the process of applying the voltage or current to the input node for a time period proportional to a value of the error delta voltage or current of Gokmen. Doing so would help adjusting the weights in the hidden layers so that in the next iteration the output values will be closer to the correct values (Gokmen, Col. 7, lines 51-54).
Kataeva, Nguyen and Gokmen do not teach
grounding an output node among the number of output nodes; 
grounding an input node among the number of input nodes;
Zheng teaches
grounding an output node among the number of output nodes [Figs. 1 and 4, Col. 4, lines 32-56, “memristor may be caused to enter the low resistance state by applying a setting voltage difference of sufficient magnitude across the memristor with a certain polarity, and the respective memristor may be caused to change to the high resistance state by applying a resetting voltage difference of sufficient magnitude across the memristor M with an opposite polarity. The polarities with which the setting/resetting voltage differences may be applied to the memristors M1 and M2 in order to perform setting and resetting are indicated in FIG. 1 by a black band on one end of the symbol for the memristor. In particular, in order to set the memristor M1 or M2 to the low resistance state, the setting voltage difference should be applied across the memristor M1 or M2 such that a lower voltage is applied to the end of the memristor M1 or M2 that has the black band than is applied to the other end of the memristor M1 or M2. Conversely, in order to reset the memristor M1 or M2 to the high resistance state, the resetting voltage difference should be applied across the memristor M1 or M2 such that a higher voltage is applied to the end of the memristor M1 or M2 that has the black band”; claims 1 and 9, “first and second memristors, wherein a first terminal (black band end, for example, input terminal) of the first memristor is connected to a first terminal (black band end, for example, input terminal) of the second memristor via a node … the first memristor and the second memristor are caused to enter the high resistance state by connecting the node to a reset voltage while a second terminal (output terminal) of the first memristor or a second terminal (output terminal) of the second memristor, respectively, is connected to a ground voltage”]; 
grounding an input node among the number of input nodes [Figs. 1 and 4, Col. 4, lines 32-56, “memristor may be caused to enter the low resistance state by applying a setting voltage difference of sufficient magnitude across the memristor with a certain polarity, and the respective memristor may be caused to change to the high resistance state by applying a resetting voltage difference of sufficient magnitude across the memristor M with an opposite polarity. The polarities with which the setting/resetting voltage differences may be applied to the memristors M1 and M2 in order to perform setting and resetting are indicated in FIG. 1 by a black band on one end of the symbol for the memristor. In particular, in order to set the memristor M1 or M2 to the low resistance state, the setting voltage difference should be applied across the memristor M1 or M2 such that a lower voltage is applied to the end of the memristor M1 or M2 that has the black band than is applied to the other end of the memristor M1 or M2. Conversely, in order to reset the memristor M1 or M2 to the high resistance state, the resetting voltage difference should be applied across the memristor M1 or M2 such that a higher voltage is applied to the end of the memristor M1 or M2 that has the black band”; claims 1 and 9, “first and second memristors, wherein a first terminal (black band end, for example, input terminal) of the first memristor is connected to a first terminal (black band end, for example, input terminal) of the second memristor via a node … the first memristor and the second memristor are caused to enter the low resistance state by connecting the node to the ground voltage (grounding the input terminals of the memristors) while the second terminal of the first memristor or the second terminal of the second memristor, respectively, is connected to a set voltage”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the process of grounding an output or input node among the number of output or input nodes of Zheng. Doing so would help setting/resetting the memristors to either the high resistance state or the low resistance state (Zheng, Col. 4, lines 47-56).

As per claim 10, Kataeva, Nguyen, Gokmen and Zheng teach the memristive network according to claim 9.
Kataeva further teaches
when the error delta is negative [paragraph 0051, “e is the error”; paragraph 0085, “memristive devices having … negative e”], the training processor is further configured to: 
apply a positive threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a positive voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
apply a negative threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a negative voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].

As per claim 11, Kataeva, Nguyen, Gokmen and Zheng teach the memristive network according to claim 9.
Kataeva further teaches
when the error delta is positive [paragraph 0051, “e is the error”; paragraph 0085, “memristive devices having … positive e”], the training processor is further configured to: 29UF# 16612 (222109-1520)
reverse a polarity of the input voltage or current applied to the input node [paragraph 0085, “SET training voltages are applied to memristive devices having negative x and negative e … RESET training voltages are applied to memristive devices having negative x and positive e (reversing the applied training voltage for the memristive device having positive error e)”, where, paragraph 0068, “an input voltage is sensed at a first terminal of a particular memristive device”]; 
apply a positive threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a positive voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
apply a negative threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a negative voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].

As per claim 12, Kataeva, Nguyen, Gokmen and Zheng teach the memristive network according to claim 9.
Kataeva further teaches
the second error delta comprises an error delta voltage or current [paragraph 0069, “an error voltage is sensed at a second terminal of the particular memristive device”]; and 
the training processor is further configured to: 
applying the error delta voltage or current to the output node [paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and Ve to the crossbar circuit 500 in four steps”]; and 
applying the threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”] for the second time period, the second time period being proportional to an absolute value of the error delta [paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0085, “RESET training voltages are applied to memristive devices having negative x and positive e … SET training voltages are applied to memristive devices having positive x and positive e” (training the circuit for the states of positive e (absolute error)); paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”; paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied].  
Kataeva does not explicitly teach
applying the threshold voltage or current to the input node for the second time period, the second time period being proportional to an absolute value of the error delta voltage or current (emphasis added).  
Gokmen teaches 
applying the threshold voltage or current to the input node for the second time period, the second time period being proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”; Since Kataeva in paragraphs 0038, 0069-0074 and 0101-0102 teaches applying the threshold voltage to the input node for a second time period proportional to the error delta, while Gokmen teaches the time period proportional to the second error delta/voltage error, therefore, the combination of Kataeva and Gokmen read on the claim limitation];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the process of applying the threshold voltage or current to the input node for the second time period, the second time period being proportional to an absolute value of the error delta voltage or current of Gokmen. Doing so would help adjusting the weights in the hidden layers so that in the next iteration the output values will be closer to the correct values (Gokmen, Col. 7, lines 51-54).

As per claim 13, Kataeva, Nguyen, Gokmen and Zheng teach the memristive network according to claim 12.
Kataeva further teaches
when the input voltage or current applied to the input node was positive [paragraph 0081, “each memristive device sees an overall voltage corresponding to its input and error voltages x and e”; paragraph 0085, “memristive devices having … positive x”], the training processor is further configured to: 
applying a positive threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x; paragraph 0037, “a positive training voltage VRESET is applied”] for the second time period proportional to the absolute value of the error delta [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
applying a negative threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x; paragraph 0037, “a negative training voltage VSET is applied”] for the second time period proportional to the absolute value of the error delta [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x and positive e” (training the circuit for the states of positive e (absolute error))paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].  
Gokmen teaches 
applying a positive threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
applying a negative threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the process of applying the voltage or current to the input node for a time period proportional to a value of the error delta voltage or current of Gokmen. Doing so would help adjusting the weights in the hidden layers so that in the next iteration the output values will be closer to the correct values (Gokmen, Col. 7, lines 51-54).

As per claim 14, Kataeva, Nguyen, Gokmen and Zheng teach the memristive network according to claim 12.
Kataeva further teaches
when the input voltage or current applied to the input node was negative [paragraph 0081, “each memristive device sees an overall voltage corresponding to its input and error voltages x and e”; paragraph 0085, “memristive devices having … negative x”], applying the threshold voltage or current to the input node comprises: 
reverse a polarity of the error delta voltage or current applied to the output node [paragraph 0085, “SET training voltages are applied to memristive devices having positive x … RESET training voltages are applied to memristive devices having negative x (reversing the applied training voltage for the memristive device having negative input x)”]; 
apply a positive threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x; paragraph 0037, “a positive training voltage VRESET is applied”] for the second time period proportional to the absolute value of the error delta [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
apply a negative threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x; paragraph 0037, “a negative training voltage VSET is applied”] for the second time period proportional to the absolute value of the error delta [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x and positive e” (training the circuit for the states of positive e (absolute error))paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].  
Gokmen teaches 
apply a positive threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
apply a negative threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the process of applying the voltage or current to the input node for a time period proportional to a value of the error delta voltage or current of Gokmen. Doing so would help adjusting the weights in the hidden layers so that in the next iteration the output values will be closer to the correct values (Gokmen, Col. 7, lines 51-54).

As per claim 20, Kataeva, Gokmen and Zheng teach the method of claim 16.
Kataeva further teaches 
the method reproduces a backpropagation algorithm for training the memristive network [paragraph 0012, “a method for training a memristive neuromorphic circuit”; paragraph 0050, “The neural network 10 of the present embodiment is preferably trained by backpropagation training”].  
Kataeva, Gokmen and Zheng do not teach
 memristive network of memristive nanofibers.  
Nguyen teaches 
memristive network of memristive nanofibers [Figs 1-4, Fig. 7, page 1, first paragraph, “Core–shell structured nanofibers, consisting of silicon nanoparticles and carbon nanotubes encased in carbon (SCNFs)”; Kataeva teaches in paragraphs 12, 50 a memristive network, while Nguyen teaches a network comprises nanofibers, therefore, the combination of Kataeva and Nguyen read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for training the memristive neuromorphic circuit of Kataeva to include the network comprising a number of nanofibers of Nguyen. Doing so would help reducing the volume change of Si, and addition of CNTs in the core can improve the electrical conductivity of the anode (Nguyen, page 7, Col. 1, first paragraph).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim et al. (US Pub. 2011/0182104) describes a method for implementing a memristor-based multilevel memory using a reference resistor array and a write-in circuit and a read-out/restoration circuit.
Burger et al. (Hierarchical Composition of Memristive Networks for Real-Time Computing - 2015) describes an architecture that harnesses randomly assembled memristive networks as reservoir nodes, and relies on the ability to connect them in a deterministic manner to achieve higher system complexity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/L.A.S/Primary Examiner, Art Unit 2126